Citation Nr: 1507299	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  07-04 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a pelvic fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher

INTRODUCTION

The Veteran had active service from July 1978 to December 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  However, jurisdiction of the Veteran's claims file is currently with the RO in Atlanta, Georgia. 

In July 2009, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the Atlanta RO.  A transcript of the hearing is of record. 

In September 2009, November 2012 and June 2013 the Board remanded the Veteran's claim for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board notes that this case has been remanded on several occasions, most recently in June 2013, to determine the current severity of the Veteran's service-connected residuals of a pelvic fracture.  Under 38 C.F.R. § 4.67, the variability of residuals following pelvic bone fractures necessitates rating on specific residuals, faulty posture, limitation of motion, muscle injury, painful motion of the lumbar spine, manifest by muscle spasm, mild to moderate sciatic neuritis, peripheral nerve injury, or limitation of hip motion.  38 C.F.R. § 4.67 (2014).

Review of the claims files reveals that the Veteran did in fact undergo a VA examination in August 2013; however, all the development requested was not completed by the VA examiner.  The Board still does not have enough information on the Veteran's neurological complaints (including numbness, shooting and radiating pain, the feeling of needles and cramping in his legs as noted on examination in August 2013) and their relationship, if any, to his service-connected residuals of pelvic fracture in order to properly rate the disability at issue.  An examination must provide sufficient information to rate the disability in accordance with the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, for the reasons noted above, the Board has no recourse but to remand this case once again.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA neurology examination to determine the nature and severity of any neurologic manifestations of his service-connected residuals of a pelvic fracture.  The examination should be conducted by a medical professional who has not previously examination the Veteran.  The VA examiner must review the Veteran's claims file and note that such review has been accomplished.  

The examiner should be asked to discuss any and all associated neurological residuals of the Veteran's service-connected pelvic fracture, including (but not limited to) mild to moderate sciatic neuritis and peripheral nerve injury.  In this regard, the VA examiner should address the Veteran's complaints including numbness, shooting and radiating pain, the feeling of needles and cramping in his legs.  For each disability diagnosed, the examiner should describe its severity, and opine as to whether it is attributable to the service-connected residuals of a pelvic fracture, the now service-connected low back disability, or another disability. 

2.  Then, the issue of entitlement to an increased rating for residuals of a pelvic fracture should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case which addresses all evidence submitted and all pertinent regulations, to include 38 C.F.R. § 4.67.  An appropriate period time for response should be afforded to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court. 38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

